              Case 2:20-cv-01174-RSM Document 13 Filed 08/03/20 Page 1 of 5



 1                                                                   The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8

 9   JESSICA BENTON, SHELBY BRYANT,
     ANNE MARIE CAVANAUGH, ALYSSA
10   GARRISON, and CLARE THOMAS,                         No.    2:20-CV-01174-RSM

11                                 Plaintiffs,           NOTICE OF RELATED CASE UNDER
                                                         LOCAL CIVIL RULE 3(g)
12                  vs.

13   CITY OF SEATTLE,

14                                 Defendant.

15

16          TO THE UNITED STATES DISTRICT COURT OF THE WESTERN DISTRICT OF

17   WASHINGTON AND TO PLAINTIFFS AND THEIR COUNSEL OF RECORD:

18          PLEASE TAKE NOTICE that the above-captioned action now pending in the United States

19   District Court of the Western District of Washington is related to two cases:

20      (1) Black Lives Matter, et al. v. City of Seattle, Case No. 2:20-cv-00887-RAJ before the

21          Honorable Richard A. Jones.

22      Parties:

23      Plaintiffs: Black Lives Matter Seattle-King County, Abie Ekenezar, Sharon Sakamoto, Muraco


      NOTICE OF RELATED CASE UNDER LOCAL CIVIL RULE 3(G) - 1                          Peter S. Holmes
                                                                                      Seattle City Attorney
                                                                                      701 5th Avenue, Suite 2050
                                                                                      Seattle, WA 98104-7095
                                                                                      (206) 684-8200
               Case 2:20-cv-01174-RSM Document 13 Filed 08/03/20 Page 2 of 5



 1       Kyashna-tochá, Alexander Woldeab, Nathalie Graham, and Alexandra Chen

 2       Defendant: City of Seattle

 3       (2) United States v. City of Seattle, Case No. 12-cv-1282-JLR before the Honorable James L.

 4           Robart

 5       Parties:

 6       Plaintiff: United States of America

 7       Defendant: City of Seattle

 8                                  BRIEF DESCRIPTION OF ACTION

 9           Plaintiffs seek injunctive relief for First, Fourth, and Fourteenth Amendment violations

10   against the City of Seattle arising out of demonstration events and the City’s use of crowd control

11   devices during demonstration events.

12           Plaintiffs seek a temporary restraining order (“TRO”) and permanent injunction ordering the

13   City of Seattle to cease “use and possession of 40 mm launchers, blast balls, CS gas, and oleoresin

14   capsicum (“OC”) spray.” Compl., Prayer for Relief (Dkt. 1).

15                     STATEMENT OF RELATIONSHIP BETWEEN ACTIONS

16           Plaintiffs’ Complaint frequently references both related actions.

17           The first related case, United States v. City of Seattle, Case No. 12-cv-1282-JLR, is a federal

18   Consent Decree entered into between the United States of America and the City of Seattle in 2012.

19   The Consent Decree imposes extensive obligations on the Seattle Police Department. On June 15,

20   2020, the Seattle City Council passed Ordinance 119805 banning and restricting the use of the same

21   crowd control devices that Plaintiffs in this case seek to prohibit via their injunctive action. On Friday,

22   July 24, 2020, the Honorable James Robart temporarily enjoined Ordinance 119805 until it could be

23   reviewed under the terms of the Consent Decree. See United States v. City of Seattle, No. 12-cv-


      NOTICE OF RELATED CASE UNDER LOCAL CIVIL RULE 3(G) - 2                                 Peter S. Holmes
                                                                                             Seattle City Attorney
                                                                                             701 5th Avenue, Suite 2050
                                                                                             Seattle, WA 98104-7095
                                                                                             (206) 684-8200
              Case 2:20-cv-01174-RSM Document 13 Filed 08/03/20 Page 3 of 5



 1   01282-JLR, Dkt. No. 630 (W.D. Wash. June 24, 2020). Among other conclusions, Judge Robart held:

 2          [B]y removing all forms of less lethal crowd control weapons from virtually all
            police encounters, the Directive and the CCW Ordinance will not increase public
 3          safety. This is so particularly because neither the CCW Ordinance nor the Directive
            provide time for police training in alternative mechanisms to de-escalate and
 4          resolve dangerous situations if the crowd control implements with which the
            officers have been trained are abruptly removed. As Chief Best stated: ‘Left only
 5          with the options of a baton, a Taser (effective distance of approximately 7-12 feet),
            and an officer’s body, the likelihood of greater injury – to both the officer and
 6          subject in those . . . empirically rare but foreseeable situations where some level of
            force is necessary – should be patent and concerning.’
 7
     Id. at 6-7. Judge Robart’s determinations appear potentially to be at odds with the relief that Plaintiffs
 8
     seek in this case. Accordingly, this case is related to the Consent Decree matter, because of “the
 9
     potential for conflicting results if the cases are conducted before different judges.” L.C.R. 3(g)(2)(B).
10
            The second related case, Black Lives Matter v. City of Seattle, Case No. 2:20-cv-00887-RAJ,
11
     is a separate action brought by protestors seeking to enjoin the use of crowd control devices by the
12
     City of Seattle. On June 12, 2020, the Honorable Richard A. Jones entered a TRO enjoining the
13
     manner in which the City of Seattle uses crowd control devices during demonstration events. (Dkt.
14
     34). On June 17, 2020, the parties stipulated to convert the TRO into preliminary injunction extending
15
     through September 30, 2020. The Court entered the agreed preliminary injunction. Black Lives Matter
16
     v. City of Seattle, Case No. 2:20-cv-00887-RAJ, Dkt. No. 42, (W.D. Wash. June 17, 2020).
17
            On July 27, 2020, the plaintiffs in the Black Lives Matter case filed a contempt motion based
18
     primarily on protest events that occurred on July 25, 2020. See id. dkt. 51 (July 27, 2020). The events
19
     challenged in the contempt motion “concern substantially the same … event” as the events challenged
20
     by the Plaintiffs in this case—namely, the Seattle police response to the protest on July 25, 2020.
21
     They are therefore related under Local Civil Rule 3(g)(2)(A). In addition, the Black Lives Matter
22
     contempt motion seeks substantially the same injunctive relief as the Plaintiffs request in this case.
23


      NOTICE OF RELATED CASE UNDER LOCAL CIVIL RULE 3(G) - 3                                Peter S. Holmes
                                                                                            Seattle City Attorney
                                                                                            701 5th Avenue, Suite 2050
                                                                                            Seattle, WA 98104-7095
                                                                                            (206) 684-8200
              Case 2:20-cv-01174-RSM Document 13 Filed 08/03/20 Page 4 of 5



 1   Accordingly, the two cases are related under Local Civil Rule 3(g)(2)(B), because of “the potential

 2   for conflicting results if the cases are conducted before different judges.”

 3          Therefore, while Plaintiffs seek relief which appears to potentially contradict the

 4   determinations made by Judge Robart in United States v. City of Seattle, Plaintiffs’ action is related

 5   to both cases.

 6
            DATED this 3rd day of August, 2020.
 7
                                            PETER S. HOLMES
 8                                          Seattle City Attorney

 9                                      By: s/ Ghazal Sharifi
                                            Carolyn Boies, WSBA# 40395
10                                          Ghazal Sharifi, WSBA# 47750
                                            Assistant City Attorney
11                                          E-mail: Carolyn.Boies@seattle.gov
                                            E-Mail: Ghazal.Sharifi@seattle.gov
12
                                             Seattle City Attorney’s Office
13                                           701 Fifth Avenue, Suite 2050
                                             Seattle, WA 98104
14                                           Phone: (206) 684-8200

15                                           Attorney for Defendant City of Seattle

16

17

18

19

20

21

22

23


      NOTICE OF RELATED CASE UNDER LOCAL CIVIL RULE 3(G) - 4                             Peter S. Holmes
                                                                                         Seattle City Attorney
                                                                                         701 5th Avenue, Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
              Case 2:20-cv-01174-RSM Document 13 Filed 08/03/20 Page 5 of 5



 1
                                        CERTIFICATE OF SERVICE
 2
             I certify that on the 3rd day of August, 2020, I caused a true and correct copy of this document
 3   to be served on the following via CM/ECF and in the manner identified below:

 4                  Jessica Talitha Hazelton
                    ESPADA CRIMINAL DEFENSE PS
 5                  1001 4TH AVE STE 3200
                    SEATTLE, WA 98154
 6                  206-469-5987
                    talitha@thesmithlaw.com
 7                  Attorney for Plaintiffs

 8

 9                                         /s/ Ghazal Sharifi
                                           Ghazal Sharifi
10                                         Assistant City Attorney

11

12

13

14

15

16

17

18

19

20

21

22

23


      NOTICE OF RELATED CASE UNDER LOCAL CIVIL RULE 3(G) - 5                             Peter S. Holmes
                                                                                         Seattle City Attorney
                                                                                         701 5th Avenue, Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
